IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FRANK HUGHES,                               :   No. 536 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WAWA, INC. (WORKERS'                        :
COMPENSATIONAPPEAL BOARD),                  :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.